DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are objected to.  These claims include limitations of “being transported” which is a method step.  These claims are drawn to the article floor panel.  The claims will be examined as drawn to the final product floor panel.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication US 2016/0083960 to Gleeson et al. as in the previous action.
Regarding claim 1, Gleeson discloses a floor panel comprising a floor chassis (fig. 5f: 440), an acoustic mat layer (320) and a gypsum concrete (para. 0036) layer 
Regarding claim 2, the layers fit together.
Regarding claims 4 and 5, a finishing flooring membrane (332) is connected to the gypsum layer (connected to the assembly).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al. in view of U.S. Patent Publication US 2003/0109172 to Foden et al.
Regarding claims 6, 14 and 15, Gleeson does not disclose the use of an opening.  Foden discloses flooring with an opening (fig. 4:10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gleeson by adding an opening, as disclosed by Foden, in order to access the area below the flooring.

Claims 8, 9, 11, 12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al.
Regarding claim 8, claim 8 is rejected for reasons cited in the rejection of claim 1 with floor chassis (440).  Additionally, Gleeson does not disclose a room with wall frame having upper and lower horizontal studs (plates) and vertical studs.  However, Gleeson discloses the use of walls (para 0003).  The examiner takes official notice that it is well known in the art of construction to use framing for wall construction.  The framing having upper and lower horizontal studs connected by vertical studs (top/bottom plates and vertical studs) with the lower stud secured to the floor framing.  This would have been an obvious means of constructing the walls since the materials listed are standard materials for wall construction and the layers are laminated together (being pressed together as a press fit).
Regarding claim 9, the components are segments and they are fitted together.
Regarding claims 11, 12, a finish floor membrane is used (332).
Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al. in view of U.S. Patent No. 2,181,169 to Bates.
Regarding claim 16, claim 16 is rejected for reasons cited in the rejection of claim 8.  Additionally, the use of cutting and shipping the panels is not disclosed.  However, fig. 5d teaches flooring panels in cut portions (300a, 300b) as being installed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gleeson by using the entire assembly as precut as are components 
Regarding claims 17 and 18, a finish floor membrane is used (332).
Regarding claim 20, the floor is installed in a room (building being disclosed).

Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive.  The applicant argues the inherency used by the examiner in the rejection of claim 1.  However, the applicant should note that the structure of Gleeson as shown in fig. 5f may be constructed in a manner or location which is away from the final resting.  Also, the applicant should note that claim 1 is not drawn to a method of building, it is drawn to the final product and the final product is being examined as claimed structurally.  Regarding the method claim, 16, this is addressed above differently than claim 1 to add the Bates reference which teaches building off site.  Regarding lamination, fig. 5f clearly shows panels in a laminated construction.
The applicant argues the limitation of a floor panel configured to connect to one other floor panel is ignored.  However, the applicant should note that the limitation of 
Regarding claim 8, the applicant argues claim 8 is similar to claim 1 and therefore patentable as claim 1 should be.  The examiner’s response for claim 8 is then the same as that for claim 1 above.  
Regarding the Bates reference, the applicant argues Bates is silent with respect to the limitations of claim 1.  The applicant should note that Bates is used for teaching the construction of a building at a remote building site located away from the final site.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633